Third District Court of Appeal
                               State of Florida

                          Opinion filed January 7, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-2701
                          Lower Tribunal No. 89-6295
                             ________________


                             Milton McFarlane,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Teresa Mary Pooler, Judge.

      Milton McFarlane, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before SUAREZ, LAGOA and SCALES, JJ.

      PER CURIAM
       This is an appeal from a February 6, 2014 order (and a September 22, 2014

order on rehearing) summarily denying Milton McFarlane’s motion under Florida

Rule of Criminal Procedure 3.800(a) to correct an illegal sentence (the “Order”).

The Order denies the appellant’s rule 3.800 motion as successive and refers to two

earlier motions filed by McFarlane to correct his sentence. While those earlier

motions, and the orders denying them, might be in the “court file” as referenced in

the Order, they are not attached to the Order and are not a part of the record on

appeal.

       When, as here, the trial court summarily denies a rule 3.800 motion, the

record must show conclusively that the appellant is entitled to no relief; otherwise

this Court must remand. Fla. R. App. P. 9.141(b)(2)(D).

       If the trial court relies on a portion of the court file not contained in the

postconviction record, it is incumbent upon the trial court to make those portions

of the court file part of the record. See Boyd v. State, 57 So. 3d 268 (Fla. 5th DCA

2011).

       If the trial court again enters an order summarily denying the postconviction

motion, the trial court shall attach record excerpts conclusively showing that the

appellant is not entitled to any relief.

       Reversed and remanded for further proceedings.




                                           2